UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
SEBASTIAN VILLARRUBIA, KEIBER
APARCEDO and MAURICIA MAYOR GOMEZ, :
                                                                  :
                                         Plaintiffs,
                                                                      MEMORANDUM DECISION
                                                                  :
                                                                      AND ORDER
                           - against -
                                    :
LA HOGUERA PAISA RESTAURANT &         18-CV-4929 (AMD) (PK)
                                    :
BAKERY CORP., LA HACIENDA DON JULIO
CORP., JOSE RESTREPO and NAHUM      :
RODRIGUEZ, jointly and severally,   :
                                                                  :
                                         Defendants.
---------------------------------------------------------------   X
ANN M. DONNELLY, United States District Judge:

         On August 29, 2018, the plaintiffs brought this action against the defendants alleging

violations of the Fair Labor Standards Act, the New York Labor Law, Title VII of the Civil

Rights Act of 1964, the New York City Human Rights Law and the New York State Human

Rights Law. (ECF No. 1.) On January 10, 2019, the Clerk of Court entered a Certificate of

Default and on March 15, 2019, the plaintiffs moved for default judgment against La Hoguera

Paisa Restaurant. (ECF Nos. 13, 16-17.) I referred the motion to United States Magistrate Judge

Peggy Kuo.

         On March 13, 2020, Judge Kuo recommended that I grant the plaintiffs’ motion in part

and deny it in part. (ECF No. 29.) Judge Kuo recommends that I grant the plaintiffs’ motion for

default judgment on the wage and hour claims; grant the plaintiffs leave to request an inquest to

determine damages on the discrimination claims; and deny the plaintiffs’ request for attorneys’

fees with leave to renew to supplement with attorney qualifications supporting the requested
hourly rate. (Id.) No objections have been filed to the report and recommendation, and the time

for doing so has passed.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

omitted).

        I have reviewed Judge Kuo’s thoughtful and comprehensive report and recommendation

and find no error. Accordingly, I adopt the report and recommendation in its entirety. I enter a

default judgment against the defendant on the wage and hour claims, and award the plaintiffs the

damages and costs calculated in Judge Kuo’s report (see ECF No. 29 at 23-24). I grant the

plaintiffs leave to request an inquest to determine damages related to the discrimination claims.

And I deny the plaintiffs’ request for attorneys’ fees with leave to renew to supplement with

attorney qualifications supporting the requested hourly rate.



SO ORDERED.


                                                         s/Hon. Ann M. Donnelly
                                                        Ann M. Donnelly
                                                        United States District Judge

Dated: Brooklyn, New York
       April 6, 2020




                                                   2
